Citation Nr: 1747494	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-19 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Detroit, Michigan


THE ISSUE

Entitlement to an initial increased rating for a thoracic spine strain, rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel

INTRODUCTION

The Veteran had active duty from February 2004 to May 2006.

The appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Affairs (Board) from a December 2008 rating decision of the VA Regional Office (RO) in Augusta, Maine.  The Detroit, Michigan RO otherwise has jurisdiction of the claim.  In a June 2011 rating decision the Veteran was assigned a 10 percent disability from May 2006 and has requested an increased rating henceforth. 

In January 2013 the Veteran testified at a hearing before a Veteran's Law Judge (VLJ) of the Board.  The transcript is of record.

The Board previously remanded this claim on appeal for further development in September 2014 and June 2016.  

This appeal was processed using the Legacy Content manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

Without any showing of good cause, the Veteran has repeatedly failed to report to or schedule a VA examination in conjunction with the original compensation increase rating claim; there is no evidence of increased back pathology.


CONCLUSION OF LAW

Where a recurrent failure to report to or schedule a VA examination without a showing of good cause exist and the VA examination was scheduled in conjunction with the original compensation increase claim, and there is no pathology of increased back pathology, the Veteran's claim is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655(a)(b), Part 4, Diagnostic Code 5237 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2016); 38 C.F.R. § 3.159(b) (2016). 

A standard March 2008 letter satisfied the duty to notify provisions.  Service connection has been granted during the appeal, so further notice provisions are not indicated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Attempts have been made to schedule examinations, without success, and without fault of VA.

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  Those records have been obtained.

As noted above, the Board remanded this matter in June 2016.  Specifically, the Board directed that a new VA examination be scheduled.  The remand also specified that if the Veteran fails to report for the examination, the claims folder should contain certification from the scheduling facility that the letter notifying her of the examination was not returned as undeliverable.  

On a September 2016 Detroit, Michigan VA entry noted that the Veteran made contact by telephone with the VA regarding the interruption in the delivery of her medication.  The delay in the Veteran's medication delivery was resolved by the VA pharmacist who noted that the delivery delay was due to a manufacturer back order.  The Veteran's medication was mailed out September 2016 and a phone message was left with the Veteran to confirm the mailing.  Nothing in the records reveals any changes or updates to the Veteran's medication mailing address or telephone number noted within the VA system. 

On an September 30, 2016 correspondence from the VA scheduling facility noted returned mail and issues contacting the Veteran to schedule an examination.  

On an October 2016 notification of contact by the VA with the Veteran's representative, The American Legion, the Veteran's representative confirmed that the current address of VA record is the most current address the representative has on file regarding the Veteran.  

Attempts were made to schedule the examination.  The correspondence was mailed by the VA to the same address.  They are not shown to have been returned.

The VA's duty to assist arises out of its long tradition of ex parte proceedings and paternalism toward the veteran. The duty to assist has been codified, 38 U.S.C.A. § 5107(a), and is explicitly recognized by the VA in its own regulations, 38 C.F.R. § 3.103(a) (2016).  

The duty to assist, however, is not a one-way street.  Where a Veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have complied with request that are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 1991. 

An examination of the record satisfies the Board that the Veteran was adequately placed on notice that a VA examination was required of her if there was to be a successful adjudication of her claim.  Several attempts by the VA to correspond by mail, telephone, and email with the Veteran have gone unanswered.  

Specifically, as of September 2016, the Veteran received monthly prescribed medication by the Detroit, Michigan VA at her currently listed mailing address.  More recently, the VA mailed the Veteran correspondence regarding the scheduling of an VA examination.  Although the Veteran did not respond, there is no indication that the letter was returned to sender.  There is also no evidence that the Veterans mailing address has changed since September 2016.  There has been no communication from the Veteran that she is willing to report for an examination.

On the Veteran's March 2011 VA examination, the Board found that the veterans thoracic strain met the threshold of a 10 percent initial rating; however, the Board finds that the 2011 examination is not adequate to make a determination on the current issue.  As such, on an June 2016 remand an additional examination was requested, but not conducted due to repeated attempts by the VA to schedule the Veteran for an examination and several failures by the Veteran to appear resulting in cancellations.  Thus there is no basis of evidence to make a determination for an initial increase rating based on the current record. 

The VA examination required by the Veteran as of the June 2016 remand was straightforward and did not place an impossible or undue burden on Veteran.  The VA did, in a reasonably clear way, advise the Veteran that a VA examination was needed in order to adjudicate the Veteran's claim.  A minimum of four attempts were made to contact and schedule the Veteran for a VA examination despite noncooperation by the Veteran.  The Veteran's representative, The American Legion was also contacted in an attempt to establish a channel of communication with the Veteran to no avail except to confirm the Veterans last mailing address.  

Where a recurrent failure to report to or schedule a VA examination without a showing of good cause exist and the VA examination was scheduled in conjunction with the original compensation increase claim, the Veteran's claim shall be denied.  38 C.F.R. § 3.655(a)(b) (2016). 


ORDER

Entitlement to an initial increased rating for a thoracic spine strain, rated 10 percent disabling is not warranted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


